department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u i l contact person identification_number telephone number employer_identification_number legend date date association union dear this letter is in reference to your letter of date from your authorized representative for a ruling regarding whether proposed amendments to your plan document will affect your tax- exempt status facts you are a training trust recognized by the internal_revenue_service as a labor_organization exempt from federal tax under sec_501 of the internal_revenue_code on date you were formed as a result of collective bargaining between the association and the union to provide supervisory training benefits for employees covered under your trust agreement the association is a group of employers in the area you propose to amend your statement of purpose in your trust agreement to provide three new activities for your members safety training benefits professional development and advertising and marketing you would provide the safety training benefit to journeymen foremen general foremen and other supervisory members of the union it is mandatory that employees complete some of these safety training courses before working on certain job sites you state that offering specific safety training courses to employees will improve their working conditions by increasing efficiency and reducing the risk of injury you also plan to fund professional development training relating to the trade that is not available at the local union facility but is available elsewhere you state that offering the professional development training will improve employees’ working conditions by improving communication achieve a higher degree of efficiency and improve the quality of work product finally you plan to conduct advertising and marketing activities that would consist of placing signage within local sports arenas and the local airport as well as sponsoring local youth sports teams to promote the interests of the group you plan to add the following provision to your trust agreement to provide such other opportunities as the trustees shall deem to inure to the benefit of the employees including marketing and advertising expenditures designed to generate employment opportunities for such employees you state that the marketing and advertising activities would promote public awareness of the skill safety and professionalism exhibited by your members in the performance of their craft further your advertising activities will not benefit any particular individual member or employer in addition your marketing activities will not result in the marketing of the particular products of your members or employers you will not sell advertising or obtain income through your advertising and marketing activity your advertising and marketing activities will promote awareness of aspects such as the skill safety and professionalism exhibited by your members in the performance of their craft ruling requested the proposed amendment to your plan will not affect your exempt status under sec_501 law sec_501 provides exemption from federal_income_tax for labor agricultural or horticultural_organizations sec_1_501_c_5_-1 of the income_tax regulations provides that the organizations contemplated by sec_501 are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_75_473 1975_2_cb_213 holds that a nonprofit organization controlled and funded jointly by a labor_union and an employer association that operates a dispatch hail to allocate work assignments among union members and engages in other activities appropriate to a labor_union qualifies for exemption as a labor_organization under sec_501 revrul_78_42 1978_1_cb_158 holds that a nonprofit apprenticeship and training committee formed by a union and an employer's association in connection with a collective bargaining agreement to conduct educational courses and programs for members employees and associates of the industry for the betterment of the industry is exempt under sec_501 analysis the qualifying character of a labor_organization is that it has as its principal purpose the representation of employees in such matters as wages hours of labor working conditions and economic benefits and the general fostering of matters affecting the working conditions of its members an organization that has a connection with more traditional types of labor organizations such as a labor_union and that engages in activities appropriate to a labor_union even though technically not a labor_union itself may qualify for exemption under sec_501 see revrul_75_473 supra similar to the organization described in the ruling you qualify as a labor_organization because you carry out activities under a collective bargaining agreement between the union and the employers conclusion accordingly based on the foregoing we rule as follows your proposed benefits of job-related safety training and professional development training are appropriate objects under sec_501 because they improve employees’ job skills and develop a higher degree of safety and efficiency in the industry and are benefits similar to those offered by other labor organizations see revrul_78_42 supra the safety training benefits professional development and advertising and marketing are activities normally associated with a labor_union therefore the safety training benefits professional development and advertising and marketing activities will be permissible activities in furtherance of the betterment of conditions and development of a higher degree of efficiency of your members disagree with our proposed deletions you should follow the instructions in notice for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made the proposed amendment to your plan will not affect your tax exempt status under sec_501 this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely yours ronald j shoemaker manager exempt_organizations technical group enclosure notice
